ORDER

PER CURIAM.
Jamón Keen (“Defendant”) appeals from the judgment entered after a jury convicted him of two counts of robbery in the first degree in violation of section 569.020 RSMo 2000 and two counts of armed criminal action in violation of section 571.015. Defendant was sentenced to fifteen years on each count with the sentences to run concurrently. Defendant contends that the trial court erred in denying his motion for acquittal at the close of the evidence and in submitting the counts to the jury because the evidence was insufficient to sustain the convictions for robbery in the first degree and for armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).